OAKES, Circuit Judge
(concurring):
While the issues are many and complex, the answer in this case seems to me evident. For the reasons perhaps best stated in the amici curiae brief of the political scientists (James MacGregor Burns, Barbara Burrell, William Crotty, Roman B. Hedges, John S. Jackson III) and in the Note, Primary Elections and the Collective Right of Freedom of Association, 94 Yale L.J. 117 (1984), I concur in affirming the judgment. Both broadly inclusive and narrowly exclusive models of political organizations were anticipated (and are or should be protected) in light of the purposes of the First Amendment, see The Federalist Nos. 10, 47 (J. Madison); G. Wood, The Creation of the American Republic, 1776-1787, 18-28, 189-96, 319-28 (1969). And a political party is entitled, Democratic Party v. Wisconsin ex rel. La Follette, 450 U.S. 107, 121-22, 101 S.Ct. 1010, 1018-19, 67 L.Ed.2d 82 (1981); Cousins v. Wigoda, 419 U.S. 477, 487-88, 95 S.Ct. 541, 547-48, 42 L.Ed.2d 595 (1975), to make the choice in the first instance as to which model it wishes to follow, see Police Department of the City of Chicago v. Mosley, 408 U.S. 92, 96, 92 S.Ct. 2286, 2290, 33 L.Ed.2d 212 (1972), provided of course that it does not engage in invidious discrimination, directly or deviously. Cox v. Louisiana, 379 U.S. 536, 557-58, 85 S.Ct. 453, 465-66, 13 L.Ed.2d 471 (1965); NAACP v. Alabama, 357 U.S. 449, 462-63, 78 S.Ct. 1163, 1171-72, 2 L.Ed.2d 1488 (1958). No compelling contrary state interest has been shown, as developed in Judge Kaufman’s opinion.
The “problem” emphasized in the State of Connecticut’s brief (pp. 7-14) that the Republican Party Rule provides for different voter qualifications for Congress than it does for the state legislature seems to me to be specious and I would meet it more squarely than does that opinion. All that article 1, section 2 means, it seems to me, is that anyone who is permitted to vote for the most numerous branch of the state legislature has to be permitted to vote for Congress and the Seventeenth Amendment *287applies the same rule to the election of senators. This conclusion is buttressed, first, by the constitutional history of article 1, section 2. As one commentator puts it:
The difficulty confronting the Convention here lay in the fact that every state had adopted different qualifications for its electors. Each state was a law unto itself. The framers of the constitution, therefore, saw that the adoption of a uniform qualification for federal voting was impossible, as it would embarrass and inconvenience all the states, no matter what qualifications might be adopted____ Should an entirely new qualification be adopted, it would perplex and trouble all, and cause irritation by excluding some from voting for members of Congress, who would be able to vote for members of the state legislatures, or vice versa. The convention, therefore, wisely adopted the qualifications fixed by the states in their constitutions and laws for the election “of the most numerous branch of the State Legislature.”
1 D. Hutchinson, The Foundations of the Constitution 31 (1975) (footnotes omitted). It is true that the precise compromise adopted was by the Committee of Detail, which did not in the fashion of today’s congressional committees issue a report, but the Founding Fathers surely appreciated, as Pennsylvania’s James Wilson put it, that “[i]t would be very hard & disagreeable for the same persons at the same time, to vote for representatives in the State Legislature and to be excluded from a vote for those in the Natl. Legislature.” Madison, Notes of Debates in the Convention of 1787 401 (A. Koch ed. 1966). Connecticut’s Oliver Elseworth, for example, warned that “people will not readily subscribe to the Natl. Constitution if it should subject them to be disenfranchised.” Id. Benjamin Franklin and South Carolina’s John Rutledge spoke against “narrowpngj” or “restraining” the right of suffrage. Id. at 404, 405. While the debate centered on the question whether the right of suffrage would be restrained to freeholders, the sentiments expressed demonstrate that broadening the right to suffrage rather than narrowing it was the Fathers’ aim.
Secondly, there was a general concern that
[t]he definition of the right of suffrage is very justly regarded as a fundamental article of republican government. It was incumbent on the convention, therefore, to define and establish this right in the Constitution. To have left it open for the occasional regulation of the Congress would have been improper for the reason just mentioned. To have submitted it to the legislative discretion of the States would have been improper for the same reason; and for the additional reason that it would have rendered too dependent on the State governments that branch of the federal government which ought to be dependent on the people alone. To have reduced the different qualifications in the different States to one uniform rule would probably have been as dissatisfactory to some of the States as it would have been difficult to the convention. The provision made by the convention appears, therefore, to be the best that lay within their option. It must be satisfactory to every State, because it is comfortable to the standard already established, or which may be established, by the State itself. It will be safe to the United States because, being fixed by the State constitutions, it is not alterable by the State governments, and it cannot be feared that the people of the States will alter this part of their constitutions in such a manner as to abridge the rights secured to them by the federal Constitution.
The Federalist No. 52, at 326 (J. Madison) (C. Rossiter ed. 1961) (emphasis added). To be “comfortable to” is not to be identical with. The use of qualifications of the most numerous branch of the state legislatures was, then, to serve as a buffer against a state’s imposing greater qualifications upon the voters for the House of Representatives than upon its own voters for the corresponding branch of the state legislature. As Madison put it in The Federalist No. 57,
*288Who are to be the electors of the federal representatives? Not the rich, more than the poor; not the learned, more than the ignorant; not the haughty heirs of distinguished names, more than the humble sons of obscure and unpropitious fortune. The electors are to be the great body of the people of the United States. They are to be the same who exercise the right in every State of electing the corresponding branch of the legislature of the State.
Id. at 351.
Thus, as Professor Corwin has stated, “It was the original constitutional scheme to vest the determination of qualifications for electors in congressional elections solely in the discretion of the States, save only for the express requirement that the States could prescribe no qualifications other than those provided for voters for the more numerous branch of the legislature.” Congressional Research Service, Library of Congress, The Constitution of the United States of America Analysis and Interpretation 99-100 (1973). It does not take away from this argument that the states’ power to prescribe those qualifications has been further limited, not only by judicial decision, e.g., Carrington v. Rash, 380 U.S. 89, 85 S.Ct. 775, 13 L.Ed.2d 675 (1965), and by four constitutional amendments (XV (race); XIX (sex); XXIV (payment of poll tax); XXVI (age)), but by congressional action under the Fourteenth Amendment, section 5, e.g., 42 U.S.C. § 1973b(e), upheld in Katzenbach v. Morgan, 384 U.S. 641, 86 S.Ct. 1717, 16 L.Ed.2d 828 (1966).
And while I do not make much out of the argument, it is true, of course, that there was no such thing as a party primary when article 1, section 2, was written. There was, however, by the time the Seventeenth Amendment (setting forth as qualifications for voters for Senators the same as for voters for the House) was adopted (1913); yet the Amendment, though proposed by the Congress, does not speak to primary elections as Congress could and did do when it felt the necessity, see U.S. Const, amend. XXIV.
Accordingly, I concur in the judgment of affirmance.